RESOLUCIÓN
Examinados el Escrito en Cumplimiento de Orden del Procurador General de Puerto Rico y la Moción Informa-tiva del Colegio de Abogados de Puerto Rico, se ordena la reinstalación de la Sra. María del Carmen López Castro al ejercicio de la abogacía y la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López, Corrada Del Río y Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo